EXHIBIT 10.18

THIRD AMENDMENT OF DEED OF LEASE FOR

SECOND ADDITIONAL SPACE

THIS THIRD AMENDMENT OF DEED OF LEASE FOR SECOND ADDITIONAL SPACE (“Agreement”)
is made as of this 20TH day of SEPTEMBER 2006 by and between TYSONS CORNER
PROPERTY LLC, a Virginia limited liability company (“Landlord”), and
MICROSTRATEGY INCORPORATED, a Delaware corporation (“Tenant”).

R E C I T A L S

A. Landlord and Tenant entered into that certain Deed of Lease for Office Space
made as of January 7, 2000 (“Office Lease”), as amended by that certain First
Amendment to Lease made as of August 9, 2000 (“First Amendment”), by that
certain Second Amendment to Lease made as of October 31, 2002 (“Second
Amendment”), and by that certain Release Agreement made as of August 9, 2000
(“Release Agreement”), for the lease of certain premises more commonly known as
space numbers 104, 200, 300, 400, 500 and 600 (“Original Premises”) in the City
of McLean, County of Fairfax, State of Virginia, in a commercial project
commonly referred to as Tysons Corner Center (“Building”), all as more
particularly set forth in the Lease. The Office Lease, First Amendment, Second
Amendment, and Release Agreement are sometimes collectively referred to as the
“Lease”.

B. Landlord and Tenant desire to amend the Lease to increase the size of the
Premises by approximately 200 square feet of floor area (“Second Additional
Space”) as hereinafter set forth and as further described in Schedule 1.

C. Landlord and Tenant acknowledge and agree that the Office Lease and First
Amendment incorrectly referred to Tenant as “Microstrategy Inc.” and that
Tenant’s correct legal name is “Microstrategy Incorporated”.

T E R M S

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
herein contained, and good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

  1. Defined Terms. All initial capitalized terms used in this Agreement shall
have the same meaning given such terms in the Lease, unless otherwise defined in
this Agreement.

 

  2. Expansion.

 

  2.1. Second Additional Space. Tenant is currently occupying the Original
Premises within the Building pursuant to the terms of the Lease. Effective as of
the date Landlord delivers possession of the Second Additional Space to Tenant
(the “Additional Space Delivery Date”), Landlord shall lease to Tenant the space
identified as the Second Additional Space on Schedule 1 attached hereto.
Effective as of the Additional Space Delivery Date, the Second Additional Space
shall become part of the Original Premises for all purposes of the Lease. The
Net Rentable Area of the Second Additional Space, for all purposes is stipulated
to be the Net Rentable Area specified in this Agreement and in no event shall
the Net Rentable Area of the Second Additional Space be remeasured or otherwise
adjusted. The Second Additional Space, together with the Original Premises shall
be referred to herein as the “New Premises.”

 

  2.2. As Is. Effective upon the Additional Space Delivery Date, Tenant shall
accept delivery of the Second Additional Space in an “As Is” condition and “With
All Faults” and Landlord shall have no obligation to improve, remodel, alter or
otherwise modify or prepare the Second Additional Space for Tenant’s occupancy.
Tenant hereby represents each of the following: (a) Tenant or its authorized
representative has inspected the Second Additional Space and has made all
inquiries, tests and studies that it deems necessary in connection with its
leasing of the Second Additional Space, (b) Tenant is relying solely on Tenant’s
own inspection, inquiries, tests and studies conducted in connection with, and
Tenant’s own judgment with respect to, the condition of the Second Additional
Space and Tenant’s leasing thereof and (c) Tenant is leasing the Second
Additional Space without any representations or warranties, express, implied or
statutory by Landlord, or Landlord’s agents, brokers, finders, consultants,
counsel, employees, officers, directors, shareholders, partners, trustees or
beneficiaries.

 

1310616.2

08.14.06

   1   

AMENDMENT OF LEASE

Ofm00902v2.03.22.04



--------------------------------------------------------------------------------

  2.3. Tenant’s Expansion Work. Tenant shall (a) commence the Expansion Work on
or about the Additional Space Delivery Date and pursue the same to completion,
(b) complete the Expansion Work before opening the New Premises for business and
(c) use best efforts to open the New Premises for business to the public on or
before August 15, 2006 (the “Required Opening Date”). In no event shall Tenant
commence the Expansion Work prior to the Additional Space Delivery Date. On or
before the Additional Space Delivery Date, Tenant shall provide Landlord with
written evidence in form and substance satisfactory to Landlord that the
insurance Tenant is required to carry pursuant to Article IX of the Lease covers
the Second Additional Space and Tenant’s business and other activities conducted
therein. The Expansion Work shall be performed by Tenant: (i) at its sole cost
and expense, (ii) in accordance with plans and specifications prepared by Tenant
at its expense and approved by Landlord, (iii) in accordance with all laws,
(iv) in accordance with the Landlord’s current design and construction criteria
for the Building, which is incorporated into this Agreement by this reference as
if fully set forth herein, and (v) in accordance with the applicable provisions
of the Lease (as amended hereby), except to the extent such provisions are
clearly not applicable to the Expansion Work. Notwithstanding anything to the
contrary contained herein, Tenant’s plans and specification for the Expansion
Work attached hereto as Schedule 1 have been approved by Landlord. The Expansion
Work shall be deemed to be the completion of all work necessary to consolidate
the Second Additional Space and the Original Premises into one integrated space
and prepare the Second Additional Space for use as a lobby/reception area,
including without limitation, furnishing and installing new lighting, new
signage and new security cameras, any other improvements set forth in Tenant’s
plans and specifications approved by Landlord and all necessary modifications to
the existing mechanical, plumbing, electrical, HVAC, lighting and fire
protection systems within the Original Premises and the Second Additional Space
and providing service to the New Premises, as required by all applicable laws
governing the operating of the New Premises or necessary to accommodate the
Expansion Work.

 

  3. New Premises.

 

  3.1. Square Footage. Effective on the Additional Space Delivery Date, the
total Net Rentable Area of the “Premises” for all purposes of the Lease shall be
amended to be 152,078 square feet.

 

  3.2. Exhibit A. The approximate location of the Second Additional Space is
depicted on Exhibit A attached hereto as Schedule 1.

 

  4. Base Rent. Commencing on the Rent Commencement Date, Tenant shall pay Base
Rent for the Second Additional Space in the following amounts and otherwise in
the manner and at the times set forth in Article IV of the Lease:

 

Date

   Annual Base Rent    Monthly Base Rent

Rent Commencement Date-2/28/07

   $ 8,408.00    $ 700.67

03/01/07-02/29/08

   $ 8,618.00    $ 718.17

03/01/08-02/28/09

   $ 8,834.00    $ 736.17

03/01/09-02/28/10

   $ 9,054.00    $ 754.50

03/01/10-06/30/10

   $ 9,280.00    $ 773.33

As used in this Section 4, “Rent Commencement Date” shall mean the earlier to
occur of (a) the Required Opening Date, and (b) the date Tenant completes the
Expansion Work.

 

  5. Amendment of Lease. The Lease is amended as of the date hereof (“Effective
Date”) unless another date is expressly provided, as follows:

 

  5.1. Building. On the Additional Space Delivery Date, the Net Rentable Area of
the Building set forth in Section 1.1 of the Lease shall be increased to 170,671
square feet.

 

  5.2. Landlord’s Payment Address. Landlord’s payment address set forth in
Section 4.1 of the Lease shall be deleted in its entirety and replaced with the
following:

 

1310616.2

08.14.06

   2   

AMENDMENT OF LEASE

Ofm00902v2.03.22.04



--------------------------------------------------------------------------------

Tysons Corner Property LLC

Dept. 2596-5335

Los Angeles, CA 90084-2596

 

  5.3. Landlord’s Notice Addresses. Section 14.2(a) and (b) of the Lease shall
be deleted in their entirety and replaced with the following:

 

Landlord’s Notice Address:

 

With a copy of notices to:

Tysons Corner Property LLC   Tysons Corner Property LLC 1861 Chain Bridge Road  
c/o The Macerich Company McLean, VA 22102   P.O. Box 2172 Attn: Building Manager
  401 Wilshire Blvd. Suite 700  

Santa Monica, CA 90407

Attn: Legal Dept.

 

  5.4. The following shall be added as Section 15.27 to the Lease:

“15.27. REIT Qualifications. Landlord and Tenant agree that all Rent paid to
Landlord under this Lease shall qualify as “rents from real property” as defined
in Internal Revenue Code Section 856(d) and as further defined in Treasury
Regulation Section 1.856-4. Should the requirements of the said Internal Revenue
Code Section or Treasury Regulation Section be amended so that any Rent no
longer qualifies as “rents from real property” for the purposes of the Internal
Revenue Code or the Treasury Regulation, the Rent payable to Landlord shall be
adjusted so that such Rent will qualify as “rents from real property” under the
Internal Revenue Code and Treasury Regulation; provided that such adjustments
required pursuant to the provisions of this Section shall not increase the
monetary obligations of Tenant. If any adjustment of Rent under this Section or
if Landlord in good faith determines that its status as a real estate investment
trust under the provisions of the Internal Revenue Code or the Treasury
Regulation will be jeopardized because of any provision of this Lease, Tenant
shall, without charge therefor and within ten (10) days after. Landlord’s
written request therefor, execute and deliver to Landlord such amendments to
this Lease as may be reasonably required by Landlord to avoid such jeopardy;
provided such amendments do not increase the monetary obligations of Tenant or
in any other manner materially increase Tenant’s obligations or materially
decrease Tenant’s rights under this Lease.”

 

  6. Effect. Except as expressly modified by this Agreement, the Lease shall
remain unchanged and in full force and effect.

 

  7. No Modification or Waiver. Except as otherwise expressly set forth herein,
nothing in this Agreement shall be deemed to waive or modify any of the
provisions of the Lease.

 

  8. No Offer. Landlord and Tenant hereby agree that Landlord’s submission of
this Agreement to Tenant shall not constitute an offer to amend the Lease. This
Agreement shall be effective only, and is expressly conditioned, upon the
execution of this Agreement by Landlord and Tenant.

 

  9. Captions. The captions and Section numbers appearing in this Agreement are
for convenience only and are not a part of this Agreement and do not in any way
limit, amplify, define, construe or describe the scope or intent of the terms or
provisions of this Agreement.

 

  10. Brokers. Tenant shall hold Landlord harmless from, and indemnify Landlord
against, all damages (including attorneys’ fees and costs) resulting from any
claims that may be asserted against Landlord by any broker, finder or other
person (except for Wilmorite Property Management, LLC, Macerich Management
Company, Macerich Property Management Company, Macerich Westcor Management LLC,
Westcor Partners, L.L.C. or Westcor Partners of Colorado, LLC) with whom Tenant
has, or purportedly has, dealt in connection with the transactions set forth in
this Agreement.

 

  11. Schedules. The Schedules, if any, attached to this Agreement are hereby
incorporated herein and made a part hereof.

 

  12. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

 

1310616.2

08.14.06

   3   

AMENDMENT OF LEASE

Ofm00902v2.03.22.04



--------------------------------------------------------------------------------

  13. Successors. The provisions of this Agreement shall bind and inure to the
benefit of the parties hereto and their respective heirs, representatives,
successors and assigns.

 

  14. Tenant’s Representation. Tenant represents that it holds the entire tenant
interest in the Lease and that it has not made any assignment, sublease,
transfer, conveyance or other disposition of the Lease or any interest in the
Lease.

 

  15. Executory Authority. Each party executing this Agreement hereby represents
and warrants that the individual executing this Agreement on behalf of such
party has full power and authority to bind such party to the terms hereof.

 

  16. Attorneys’ Fees. In the event that at any time after the date hereof
either Landlord of Tenant shall institute any action or proceeding against the
other(s) relating to this Agreement, then and in that event, the party(ies) not
prevailing in such action or proceeding shall reimburse the prevailing party for
the reasonable expenses of attorneys’ fees and all costs and disbursements
incurred therein by the prevailing party.

IN WITNESS WHEREOF, this Agreement has been entered into by the parties as of
the day and year first above written.

 

LANDLORD:  

TYSONS CORNER PROPERTY LLC,

a Virginia limited liability company,

  By:  

MACW PROPERTY MANAGEMENT, LLC,

a New York limited liability company,

its property manager

    By:  

/s/ Mace Siegel

    Name:   Mace Siegel     Its:   Chairman TENANT:  

MICROSTRATEGY INCORPORATED,

a Delaware corporation

  By:  

/s/ Arthur S. Locke, III

  Name:  

Arthur S. Locke, III

  Title:   Vice President and CFO   By:  



  Name:  



  Title:   Secretary

 

1310616.5

08.14.06

   4   

AMENDMENT OF LEASE

Ofm00902v2.03.22.04